Title: To George Washington from Benjamin Lincoln, 27 September 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General
                     War Office Septemr 27. 1782.
                  
                  I have been honoured with your favor of the 23 Ult.  All thoughts of an expedition were instantly laid aside.
                  I should be happy to know what Troops you mean to retain in the Southern department should the Enemy evacuate Charlestown.
                  Should you be in opinion that it is necessary to retain there any of the Troops of this State and of Maryland and that all the Troops now there are not necessary—permit me to suggest the propriety of suffering the Delaware Troops to return as also all the Troops of this State and Maryland, excepting one compleat Regiment of each of those States by this mode about two hundred Maryland Troops and about the same number of Pennsylvania Troops will return, the time of Service of most of the latter will expire with this Year—I am induced to wish this may take place as it will throw the Regiments more together and as it will befriend the arrangement which is to take place the first of January next.
                  As the Recruits of this State are not to join the Southern Army and as the late proposed expeditions into the Indian Country are now laid aside I beg also to suggest the propriety of removing these Troops to Lancaster York Town and Reading to guard the Prisoners and that Hazens Regiment be ordered to join the army under your Excellencys immediate command.
                  If this is done and that Regiment should be reduced, as I suppose it will the men might at once be thrown into the Regiments of the States to which they respectively belong, and the french incorporated into a Corps by themselves under the care of a french Officer.
                  I wish your Excellency would favour me with a return of all the men for the War or for three Years for which the several States are to be credited whether now in their lines or in any seperate Corps.  With the highest esteem I have the honor to be My Dear General your most Obedient servant
                  
                     B. Lincoln
                     
                  
               